Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1-3, 6-7 & 9-10) filed (06/17/2021) have been carefully considered. After carefully reviewing applicant amendments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 7 & 9-10, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 7 & 9-10 that includes: 
Claims 1, 7 & 9-10:
…
“ circuit configured to receive information regarding a motion of user's fingers and information regarding a shape of user's hands, the motion information being provided from a proximity sensor on an operating device adjacent the user's fingers, the shape information being provided from an image including at least one of the user's hands and captured by a camera on a display device; first pose information generation circuit configured to generate first pose information indicative of a pose of the user's hands in accordance with the received information regarding the motion of the user's fingers; second pose information generation circuit configured to generate second pose information indicative of a pose of the user's hands in accordance with the received information regarding the shape of the user's hands; and pose information output circuit configured to, for each finger,  use the generated first pose information or the generated second pose information in accordance with criteria based on a predetermined condition, to  generate and output information indicative of the pose of the user's hands based on the used information; wherein for each finger, the pose information output circuit selects for use either the first pose information or the second pose information, the first pose information being selected for use when the finger is not visible in the image, and the second pose information being selected for use when the finger is visible in the image; and for each finger, the selected pose information is indicative as to whether the finger is extended or bent, and if extended, the degree of extension.
”

Regarding dependent claims 2-6 & 8 these claims are allowed because of their dependence on independent claims 1, 7 & 9-10 which has been deemed allowable subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661